Tilghman C. J.
By the act of the 17th March 1806, certain privileges were given to the Chesnut-Hill and Spring-house Turnpike Company, provided that they should not have the benefit of that act, unless they relinquished their right of taking tolls from any person, “ when passing from “ one part of his or her farm to the other along the said “ road.” After,the company had accepted the benefit of this act, the defendant took the toll for which he was indicted. It is now made a question whether upon the finding of the jury7, Keyser was passing from one part of his farm to the other.
The defendant’s counsel have endeavoured to shew, that Keyser had two separate farms, and was passing from one *238of them to the other. In order to support this position, it “ must be shewn, that it is impossible for two parcels of land, not contiguous, to be parts of one farm; for the jury have expressly found that they were occupied as one farm. Books have been cited to shew the meaning of the word farm. It does not appear that the English affix a meaning to that word different from our idea of it. But if they did, it would signify nothing. We must understand it as it is generally understood in Pennsylvania. By a farm we mean an indefinite quantity of land, some of which is cultivated. Most farms contain parcels of land applied to different purposes. Some are used for the cultivation of grass, some of grain, and some remain in wood. It is very common for the proprietors of farms to have a piece of wood land, not contiguous to the place of their residence, but appurtenant to it. I can see no reason why those different parcels of land should not be reckoned as one farm; nor has any authority been cited to the contrary. Suppose a man to have a farm consisting of three fields lying on the turnpike road, and to sell the middle field, so that the two remaining ones shall not be contiguous. Do they therefore cease to be one farm? I am satisfied that there are many cases where a farm consists of detached parcels of land, and that farms of this kind are within the words and meaning of the act of assembly. The jury then having found that these different parcels were occupied as one farm, which was a matter of fact, proper for them to decide, I am clearly of opinion that the taking of toll was illegal, and that judgment should be entered for the commonwealth.
Ye ates J. gave no opinion, not having been present at the argument.
Brackenridge J. concurred with the Chief Justice.
Judgment for the commonwealth.